Attorney's Docket Number: P20170687US01/N1085-02400
Filing Date: 06/05/2020
Claim for Domestic Benefit Date: 07/31/2017
Applicant(s): Syue et al.
Examiner: Antonio Crite

DETAILED ACTION
This Restriction Requirement is responsive to communication filed on 06/05/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains the following disclosed patentably distinct species: 
(1) Species 1, method for manufacturing device reading on, e.g., FIG. 1B
(2) Species 2, method for manufacturing device reading on, e.g., FIG. 3M
(3) Species 3, method for manufacturing device reading on, e.g., FIG. 4A
(4) Species 4, method for manufacturing device reading on, e.g., FIG. 4B
(5) Species 5, method for manufacturing device reading on, e.g., FIG. 4C
(6) Species 6, method for manufacturing device reading on, e.g., FIG. 4D
(7) Species 7, method for manufacturing device reading on, e.g., FIG. 6S
(8) Species 8, method for manufacturing device reading on, e.g., FIG. 7A
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a third semiconductor region between the drain contact region and the first semiconductor region as opposed to a fourth semiconductor region with the first doping type formed in the first semiconductor region as opposed to a drain contact region extending through the DTI feature and contacting the first as opposed to a drain contact region formed in the first semiconductor region and below a lower boundary of the DTI feature as opposed to an asymmetric gate electrode formed in an asymmetric trench in an isolation region as opposed to a gate electrode formed on an asymmetric isolation feature on a fin. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The species election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
04/17/2021